IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-85,039-01


                       EX PARTE ANDRE DJUNA HUBERT, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. W11-60671-M (A) IN THE 194TH DISTRICT COURT
                            FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to forty-five years’ imprisonment.

        Applicant filed his habeas application in the trial court on October 15, 2015, and the trial

court entered a timely order designating issues on November 12, 2015. The designated issues have

not been resolved. The district clerk correctly forwarded the habeas application to this Court. See

TEX . R. APP . P. 73.4(b)(5). We remand the habeas application to allow the trial judge to complete

an evidentiary investigation, resolve the disputed issues, and enter findings.
                                                                                                      2

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s findings of fact and conclusions of law, shall be forwarded

to this Court within 120 days of the date of this order. Any extensions of time shall be obtained from

this Court.



Filed: June 29, 2016
Do not publish